UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-12522 13-3714474 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Monticello Casino and Raceway, Route 17B, P.O. Box 5013, Monticello, NY 12701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 807-0001 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 8, 2010, Empire Resorts, Inc. (the “Company”) entered into a letter agreement (the “Agreement”) with Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), pursuant to which the Company retained Merrill Lynch as the Company’s exclusive financial advisor in connection with a restructuring of certain liabilities of the Company (the “Restructuring”). The Restructuring may include: (i) a restructuring, reorganization or recapitalization affecting the Company’s existing or potential debt obligations or other claims (collectively, the “Obligations”), including its 5 ½% convertible senior notes and/or one or more series of its preferred stock; (ii) any complete or partial repurchase, refinancing, exchange, extension or repayment by the Company of any of the Obligations; and (iii) any public or private offering of any new debt obligations or claims of the Company or of the Company’s common stock, in each case to facilitate the transactions described in clauses (i) and/or (ii) above. The Agreement became effective as of March 8, 2010 and may be terminated at any time by either party, except for certain provisions that survive termination of the Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMPIRE RESORTS, INC. Dated: March 10, 2010 By: /s/ Joseph A. D’Amato Name: Joseph A. D’Amato Title: Chief Executive Officer
